Citation Nr: 0125946	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  00-11 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for lung disease, 
claimed as having been caused by asbestos exposure during 
service.

2.  Entitlement to service connection for prostate cancer, 
claimed as having been caused by asbestos exposure during 
service.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran testified at a personal hearing chaired by the 
undersigned at the RO in August 2001.


REMAND

The veteran is seeking entitlement to service connection for 
lung disease and prostate cancer.  He contends, in substance, 
that these disabilities are due to exposure to asbestos 
aboard ship during World War II. 

Relevant law

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).


Service connection - exposure to asbestos

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (the Court) observed that there has been no 
specific statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, nor has the Secretary of Veterans Affairs 
promulgated any regulations. McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).

Although the Court's observation is true, VA has, however, 
issued a circular on asbestos-related diseases, entitled DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) 
[hereinafter "DVB Circular"] which provides some guidelines 
for considering compensation claims based on exposure to 
asbestos. The Board notes that the DVB circular has been 
subsumed verbatim as § 7.21 of VA manual M- 21.

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis). Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract. Cancers of the larynx and pharynx, as 
well as the urogenital system (except the prostate) are also 
associated with asbestos exposure. Thus persons with asbestos 
exposure have increased incidence of bronchial, lung, 
pharyngolaryngeal, gastrointestinal and urogenital cancer. 
M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc. High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction. Furthermore, it was revealed that many of these 
shipyard workers had only recently come to medical attention 
because the latent period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease. Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease). Department of Veterans 
Affairs, Veteran's Benefits Administration, Manual M21-1, 
Part 6, Chapter 7, Subchapter IV, § 7.21 b.

The Court has held that "neither MANUAL M21-1 nor the 
Circular creates a presumption of exposure to asbestos solely 
from shipboard service. Rather, they are guidelines which 
serve to inform and educate adjudicators as to the high 
exposure of asbestos and the prevalence of disease found in 
insulation and shipyard workers and they direct that the 
raters develop the record; ascertain whether there is 
evidence of exposure before, during, or after service; and 
determine whether the disease is related to the putative 
exposure."  Dyment v. West, 13Vet. App. 141, 146 (1999); see 
also Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4- 
2000.

Factual background

It is established in the evidence of record that the veteran 
was likely exposed to asbestos during the course of his World 
War II service.  He served aboard several naval vessels 
during World War II.  He testified that his duties required 
him to work with insulation which contained asbestos.  See 
the August 2001 hearing transcript, pages 3-5, 9-12.

That the veteran currently suffers from lung disease, 
diagnosed as severe chronic obstructive pulmonary disorder, 
and that he has been treated for cancer of the prostate is 
well-established in the medical evidence of record.  

In an August 2001 statement, C.W.B., M.D. indicates that a 
heart condition, calcification of the veteran's pericardium, 
is suggestive of asbestos exposure.  


Reasons for remand

Nothing contained in the evidence of record, other than the 
veteran's own contentions made in support of his claims, 
could be interpreted as showing a medical relationship 
between the currently-shown disabilities and asbestos 
exposure.  Significantly, the August 2001 statement of Dr. 
C.W.B. did not address the two disabilities which are the 
subject of this appeal.  

Because the veteran is not a medical expert, his own 
assertions cannot serve to substantiate his claim.  
Generally, lay persons ostensibly untrained in medicine can 
provide personal accounts of symptomatology, but cannot 
provide evidence constituting a medical conclusion, such as 
an opinion as to the medical characteristics of symptoms or 
the etiology of a disease.  For the most part, medical 
testimony must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Layno v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Review of the veteran's file reveals that records reflecting 
recent medical treatment are incomplete.  Although he reports 
receiving private medical treatment, there are no records 
reflecting such treatment available for review.  In 
particular, there are no recent reports reflecting a chest X-
ray.  The most recent radiology report dates to 1981, 
approximately 35 years after the veteran left service.  See 
the M21-1 provisions cited above, which indicate that the 
latency period for asbestos-related disease may be as long as 
45 years. 
 
Thus, upon remand, medical records reflecting recent 
treatment and evaluation pertinent to the veteran's lung 
disease and prostate cancer should be obtained.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This law redefines 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA and its implementing regulations require that VA 
will provide medical examinations or obtain medical opinions 
in the attempt to substantiate a veteran's claim for benefits 
when the VA determines that it is necessary to decide the 
claim.  Furthermore, a medical examination or opinions is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or 
disease in service.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(c)(4).

In this case, the present state of the record is inadequate 
for the Board to render an informed opinion as to the issues 
on appeal.  As noted above, there currently exists no medical 
opinion which squarely addresses the medical questions 
involved here, namely the alleged relationship between 
asbestos exposure during World War II and  the claimed 
disabilities.  The Board also observes, after a review of the 
evidence of record, that certain medical evidence reflects 
that causes other than asbestos exposure may be involved 
here, among them exposure to tuberculosis, tobacco use and 
industrial exposure.

The Board is of course cognizant of the veteran's age and 
declining health.  In light of the veteran's serious health 
condition, and because it is difficult for him to travel long 
distances, it seems wise to forward his claims file to a VA 
physician for a medical opinion based upon review of his 
records rather than subjecting him to a physical examination.  
However, if, for any reason, the reviewing physician deems 
that a clinical examination of the veteran is necessary to 
the formulation of a medically-informed opinion regarding the 
etiology of his lung disease and prostate cancer, then the RO 
should make every effort to schedule the examination at a 
time which is convenient for the veteran.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and private, who treated the 
veteran for lung disease and prostate 
cancer in recent years.  After securing 
all necessary releases, the RO should 
obtain these records for inclusion in the 
veteran's VA claims file.  The RO should 
specifically request copies of all recent 
chest X-ray reports.

2.  The veteran's claims file, including 
all records obtained pursuant to the 
above request, should be forwarded to a 
VA physician with appropriate expertise.  
The physician is requested to review the 
veteran's medical records and present a 
medical opinion as to what relationship, 
if any, the veteran's currently-shown 
lung disease and prostate cancer have to 
his asbestos exposure during service.  
The physician should review the veteran's 
entire medical history, paying particular 
attention to various medical records in 
1980-81 which detail pulmonary problems 
then being experienced by the veteran.  

If the reviewing physician deems that a 
clinical examination of the veteran and 
or diagnostic testing is necessary to 
render such an opinion, then arrangements 
for such an examination should be made.  
The report of the reviewing physician 
should be associated with the veteran's 
VA claims folder.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and its implementing regulations are 
complied with and satisfied.  Thereafter, 
the RO should readjudicate the veteran's 
claims.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  The 
Board once again calls the RO's attention to the veteran's 
age and state of health.


__________________________
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


